OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Plaintiff injured his knee when he stepped into a recessed drain near the free throw line while playing basketball on an outdoor court owned by defendant. Although the doctrine of assumption of risk does not exculpate a landowner from liability for ordinary negligence in maintaining a premises, there is no evidence that the drain was defective or improperly maintained. In dismissing the complaint, the Appellate Division majority correctly held that the risks of playing upon an irregular surface are inherent in outdoor basketball activities (such as occurred here) and that the condition of the court was open and obvious. Thus, the complaint was properly dismissed on the ground that plaintiff had assumed the risk of the injury (see, Morgan v State of New York, 90 NY2d 471; Maddox v City of New York, 66 NY2d 270; Turcotte v Fell, 68 NY2d 432).
Chief Judge Kaye and Judges Bellacosa, Smith, Levine, Ciparick, Wesley and Rosenblatt concur.
Order affirmed, with costs, in a memorandum.